Citation Nr: 1013894	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1972 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that a bilateral knee 
disability is related to active military service or any 
incident thereof, and arthritis is not shown to have been 
manifested either in service or within one year after 
separation from service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In April 2006 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the July 2006 rating 
decision, March 2007 SOC, and June 2008 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him 
with additional periods to submit more evidence.  It appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that he has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the April 2006 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
96; see Hickson, supra, at 253 (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit has stated that competent 
medical evidence is not required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a), lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009)

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The Veteran's service treatment records (STRs) show that in 
June 1979 he complained of aching pain in both knees as well 
as swelling.  It was noted that he had fallen on his knees 
while at work about a month and a half before.  On 
examination there was swelling in the right knee, and there 
were no medical findings.  Approximately a week later the 
Veteran complained of constant knee pain and swelling that 
came and went, with the right knee worse.  The pain radiated 
down the left side of the left knee.  On examination, his 
knees were slightly swollen and discolored.  He was referred 
to physical therapy.  At the second physical therapy session 
it was noted that the pain was decreased and effusion was no 
longer present.  He was placed on a seven-day limited-duty 
profile in June 1979 due to his knees, and the following week 
he was placed on another seven-day profile.  At July 1979 
treatment the Veteran complained of knee pain and swelling 
after prolonged standing, climbing stairs, and prolonged 
sitting.  There was very slight effusion to the right knee, 
crepitus bilaterally, and the ligaments were intact 
bilaterally.  He was diagnosed with patellar pain syndrome, 
and it was recommended that he be placed on a profile for 30 
days, with no deep knee bends or squat thrusts.

The STRs further show that in December 1980 the Veteran 
complained of right knee pain.  On examination there was 
right knee swelling, discoloration, negative drawer sign, and 
stability.  He was diagnosed with a medial collateral 
ligament (MCL) strain of the right knee.  Two days later the 
effusion had decreased somewhat and the MCL area was tender.  
The Veteran could flex the knee to 90 degrees, and McMurray's 
was positive.  An orthopedic clinic treatment report from the 
same day indicates that there was no instability and that the 
McMurray sign was negative.  The Veteran was also seen by a 
physical therapist, who felt he had MCL inflammation.  X-rays 
from December 1980 showed slight right knee joint effusion.  
On a February 1981 medical history report it was noted that 
the Veteran had had right knee tendonitis since December 
1980.  There were no abnormalities related to the knees on 
examination.

Many years after he left service, at private treatment in 
March 2000 the Veteran complained that his knees had been 
uncomfortable for many years, with the anteriors being worse.  
The right was worse than the left, and kneeling and squatting 
made it worse.  There had been no locking, but there was 
occasionally a buckling sensation.  He had fallen to the 
ground twice as a result of discomfort on the right knee.  
There was no frank locking, and there was occasional swelling 
on the right but not the left.  There was anterior pain in 
the left knee that was worse with kneeling and squatting but 
that was not "terribly problematic."  It was noted that the 
Veteran had worked for many years kneeling, squatting, and 
grinding on his knees, and he did a lot of kneeling and 
squatting at home as well.  There was no noted specific 
history of trauma to the knees.  The treating physician 
observed that the right knee had swelling and that the left 
knee did not.  There was a full range of motion bilaterally, 
and normal stability.  Rotational exams were negative, and 
palpation of the joint lines was unremarkable.  There was 
patellar crepitus bilaterally, and the patella facets were 
uncomfortable bilaterally, worse on the right.  X-rays of the 
right knee showed minimal to mild degenerative changes, and 
there was slight lateral placement of the patella on sunrise 
view.  It was noted that the Veteran had had knee pain for 
ten years.

At May 2000 private treatment it was noted that an MRI of the 
right knee showed a laterally placed patella with grade III 
chondromalacia.  There was a good deal of intrasubstance 
meniscal damage, but no through and through tear.  Later in 
May 2000 the Veteran complained of continued pain in his 
knees, worse on the right.  He said that he had been unable 
to fish recently because sitting in the boat was so 
uncomfortable.  In addition to patellofemoral joint syndrome 
of the knees, the Veteran was diagnosed with chronic lumbar 
derangement and venous incompetence of both lower 
extremities. 

At October 2001 VA treatment, the Veteran complained of 
bilateral knee pain that had worsened in the past three to 
four years.  He denied any trauma, and the pain was 
intermittent with some morning stiffness and the worst pain 
at the end of the day.  Aleve provided relief, but he was 
concerned about side effects from the amount he was taking.  
He was diagnosed with patella-femoral syndrome vs. 
osteoarthritis.  He was given exercises to do in addition to 
his medication.  At January 2002 VA treatment it was noted 
that the Veteran had continued pain despite doing the 
exercises.  The pain was worse when going down stairs and 
hills or when lowering himself onto a chair or toilet.  On 
examination of the knees there was no warmth or effusion, a 
positive apprehension test on the left and mild on the right, 
no laxity, and crepitus with patellar motion.  X-rays showed 
calcification of the right patellofemoral ligament.  The 
Veteran was diagnosed with patellofemoral syndrome, and it 
was noted that there was not much evidence of osteoarthritis.

The Veteran was referred to VA physical therapy.  At February 
2002 treatment, he reported having knee pain off and on for 
at least five years.  The knee pain was described as sharp 
with bending, and the knees had given out several times.  
Both knees had a constant ache that was rated as a three to 
five out of ten, and the pain increased with driving or 
sitting for long periods and decreased with rest.  His gait 
was observed to be antalgic with minimal push off and soft 
initial contact on the lower extremities.  He was educated on 
exercises and techniques related to bending and positioning.  
It was noted that his range of motion and strength were 
normal, and he felt a little better after therapy.  He was 
fitted with Cho-Pat straps.  At physical therapy in March 
2002 the Veteran reported that he was doing the exercises 
twice a day and that his knees felt the same.  He was 
enrolled in pool therapy.  In May 2002 it was noted that the 
pool therapy improved his hip pain but not his knee pain.  
Support sleeves had allowed him to function longer during the 
day with less significant pain at night.  At June 2002 VA 
treatment for patellofemoral syndrome it was noted that the 
aquatic therapy had been partially beneficial.  He had been 
wearing knee braces and using crutches, which were helpful 
for support.  The pain was worse when walking down hills or 
stairs.

At October 2002 VA orthopedic treatment it was noted that he 
had had a gradual onset of bilateral knee pain over the last 
four to six years, worse on the left.  There was occasional 
"popping out" that caused him to fall, and he used braces 
and took the maximum doses of plain Tylenol and NSAIDs (non-
steroidal anti-inflammatory drugs) with marginal relief.  On 
examination there was no laxity, tibial plateau pain, 
swelling, or excessive heat to the joints.  The lateral 
collateral and cruciates appeared tight with negative valgus, 
varus, laxity or pain.  McMurray's test revealed a thumping 
to palpation with noticed subjective pain.  The range of 
motion was complete in flexion, extension, inversion, and 
eversion.  The standing knees were slightly valgus with 
normal heel toe walk and gait.  Muscle strength was full 
bilaterally in the lower extremities with no focal atrophy.  
Pulses were moderately impaired with dual point sensation, 
discrimination sensation was intact bilaterally, and gross 
motor was intact.  There was no guarding on examination.  
Radiographs showed joint narrowing medially bilaterally and 
chrondrolcalcionous.  The Veteran was diagnosed with possible 
meniscus disease.  A November 2002 MRI showed patellar 
chondromalacia, lateral greater than medial, moderate 
degenerative change with subchondral cystic formation, and no 
evidence of any meniscal or ligamentous tear.

VA treatment notes through 2003 show continued complaints of 
knee pain.  At March 2004 VA treatment it was noted that the 
Veteran used forearm crutches to help ambulate, due to 
chronic knee problems.  At May 2006 VA primary care treatment 
it was noted that he had had some pain control with his 
medications, but that the pain had increased and his ability 
to be on his feet had decreased.  The Veteran also had 
chronic low back pain, and used forearm crutches for 
ambulation.

The Veteran underwent VA examination in July 2006.  It was 
noted that he used two crutches for walking, and when asked 
to walk without them his gait and station were normal, with 
normal heel toe walking.  The examiner noted that the Veteran 
was using his metal arm cuff crutches incorrectly, and she 
did not feel that the crutches were necessary.  The Veteran 
said that he did not use them all the time.  There were no 
unusual wear patterns on the heels of his boots.  He 
complained of pain every one to two months with no limitation 
on range of motion or function.  On examination there was no 
painful motion, crepitus, negative anterior drawer, Lachman, 
McMurray's, and valgus/varum sign.  Range of motion was 0 to 
150 degrees flexion against gravity and passive bilaterally.  
X-rays showed no evidence of fracture, dislocation, or 
effusion.  Mineralization was normal and joint spaces 
appeared preserved.  The X-rays were deemed normal with 
minimal degenerative changes, consistent with the Veteran's 
age.  The Veteran was diagnosed with a bilateral knee strain 
and the examiner opined that it was not caused by or a result 
of the knee strain noted in the STRs.  The examiner noted 
that the X-rays were normal and that there was no evidence of 
osteoarthritis.

In April 2008 the VA examiner wrote an addendum in which she 
opined that the Veteran sustained a direct injury to the 
right patella during service and subsequently had been 
"problematic."  She felt that the injury to the right knee 
in service was more likely than not responsible for the 
current condition of the right knee.

The Veteran had another VA examination with the same examiner 
in June 2008.  It was noted that January 2008 X-rays showed 
possible small suprapatellar effusion of the left knee, and 
it was stable in appearance from the prior study.  The right 
knee was also described as stable.  Weightbearing X-rays of 
the knees showed intact interspaces and no appreciable 
degenerative changes or other abnormalities.  The examiner 
opined that bilateral knee pain was not caused by or the 
result of the injuries treated in military service.

After reviewing the evidence of record, the Board finds that 
the Veteran is not entitled to service connection for a 
bilateral knee disability.  In July 2006 the VA examiner 
opined that the Veteran's diagnosed bilateral knee strain was 
not caused by, or otherwise a result of, the knee strain 
noted in the STRs.  The examiner opined in the April 2008 
addendum that the injury to the right knee in service was 
more likely than not responsible for the current condition of 
the right knee.  The same examiner examined the Veteran again 
in June 2008 and felt that the Veteran's bilateral knee pain 
was not caused by or the result of the injuries treated in 
military service.  Therefore, there are three opinions of 
record from the VA examiner with the July 2006 and June 2008 
opinions finding against a nexus between the in-service knee 
injury and current symptomatology and the April 2008 opinion 
finding that there was a nexus for the right knee.  

Where the record contains both positive and negative evidence 
including addressing whether the veteran's claimed condition 
is related to military service, it is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The Board is mindful that we must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, supra; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and 
not necessarily by its quantity or source.

In this regard, the Board cannot give probative value to the 
April 2008 decision.  The VA examiner, in reaching her 
opinion, noted that the right patella had been 
"problematic" subsequent to service.  However, it is not 
clear whether the examiner meant that it had been problematic 
from the time of separation from service, or merely that it 
became problematic some time subsequent to service.  
Therefore, the Board does not give probative value to the 
April 2008 opinion.  In contrast, in July 2006 the examiner 
noted that the X-rays were normal and that there was no 
evidence of osteoarthritis.  In June 2008 the examiner opined 
that bilateral knee pain was not caused by or the result of 
the injuries treated in military service.

The record does not show that there has been continuity of 
symptomatology related to the Veteran's knees since his 
active service, which ended in March 1981.  At March 2000 
treatment with Dr. G, the Veteran was noted to have had knee 
pain for ten years.  He reported at October 2001 VA treatment 
that his knee pain had worsened in the last three to four 
years.  At February 2002 VA physical therapy he reported 
having had knee pain on and off for five years.  He said his 
knee pain had had a gradual onset over the last four to six 
years at October 2002 VA orthopedic treatment.  Therefore, 
service connection is not available under a continuity of 
symptomatology scenario.  See 38 C.F.R. § 3.304(b).

We recognize the sincerity of the arguments advanced by the 
Veteran that his bilateral knee disability is service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson, supra.  However, knee 
disabilities require specialized training for a determination 
as to diagnosis and causation, and are therefore not 
susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for a bilateral knee disability, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Service connection for a bilateral knee disability is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


